UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7017


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LEONARD TYRONE JONES,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:05-cr-00387-CMH-1; 1:07-cv-00851-CMH)


Submitted:    October 14, 2008              Decided:   October 20, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leonard Tyrone Jones, Appellant Pro Se. Jonathan Leo Fahey,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Leonard Tyrone Jones seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2255 (2000)

motion.   The order is not appealable unless a circuit justice or

judge issues a certificate of appealability.          28 U.S.C.

§ 2253(c)(1) (2000).    A certificate of appealability will not

issue absent “a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).       A

prisoner satisfies this standard by demonstrating that

reasonable jurists would find that any assessment of the

constitutional claims by the district court is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel , 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).    We

have independently reviewed the record and conclude that Jones

has not made the requisite showing.      Accordingly, we deny a

certificate of appealability and dismiss the appeal.          We

dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                        DISMISSED



                                2